Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Grady on 06 May 2022.

The application has been amended as follows: 
The claims have been amended as presented in the attached marked up copy of the claims. In accordance with these changes:
Claims 1, 7, 10, 16, and 19-20 have been newly amended as shown on the attachment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, and 19, the prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations, “determine the display viewed by the user is subject to an induced visual effect that would result from rendering the at least one visual element, based on a refresh rate associated with the display; eliminate the induced visual effect, wherein elimination of the induced visual effect includes an operation to tune an amplitude of a stimulating signal associated with the at least one visual element to the refresh rate associated with the display”. 
While Zao teaches: a system for controlling a brain computer interface (Paragraphs 008, 0024, 0069—the control system provides a brain-computer interaction technique that is safe, comfortable, and capable of instantly and accurately sensing EEG signals which may be combined with image transmission technology for applications such as visual tracking, visual manipulation, human-computer interaction interface, and so on), the system comprising: at least one processor operatively connected to a memory (Paragraphs 0066-0067—the techniques may be realized using storage medium such as RAM or ROM and executed by one or more processors); 
a stimulus generator (Paragraph 0011—a stimuli-generating device), executed by the at least one processor (Paragraphs 0066-0067—the techniques may be realized using storage medium such as RAM or ROM and executed by one or more processors), configured to generate visual elements for rendering in a display of content without perceptible effect on the display of content (Paragraph 0011—the stimuli-generating device generates stimuli which minimize viewers’ flickering sensation and preserves the hue and colorfulness of the displayed images; Paragraphs 0008, 0018, 0022, 0025, 0038—the present invention induces measurable responses of the viewer’s neural cortices using imperceptible flickering multi-color lights which can be embedded into still images or moving pictures; Stimuli-generating device 110, Fig. 1), the visual element having an associated flicker rate executed at a frequency exceeding a critical fusion rate (Paragraphs 0008, 0014, 0018, 0047-0049, 0069—the stimuli flicker near or above the critical fusion frequency); 
at least one electroencephalogram (EEG) sensor to capture brain activity of a user observing a display including at least one visual element (Abstract—at least one electrode of an EEG sensing device is connected to each viewer to receive their EEG signals and determine their responses to the stimuli; Paragraph 0018-0020—the control system includes an EEG sensing device connected to the viewer to receive an EEG signal which indicates to the viewer’s response to the stimuli; EEG sensing device 150, Fig. 1); 
wherein the at least one processor is configured to: detect a visually evoked potential in the captured brain activity associated with the at least one visual element (Abstract—inducing steady-state visual evoked potential from human viewers to determine their response to visual stimuli; Paragraphs 0018, 0022, 0025, 0038, 0069—inducing visual evoked potentials using imperceptibly flickering multi-color lights);
 and the disclosed systems and methods may be utilized in further applications such as “visual tracking, visual manipulation, human-computer interaction interface, and so on” (Paragraph 0024, 0069), as well as that the embodiments of the invention may be utilized to “confirm users’ operation states or generate corresponding operation commands based on the operators’ gaze sights”, such that  it may be seen to teach the limitation of triggering at least one computer function mapped to the respective at least one visual element, Zao fails to even mention a potential for an induced effect related to the refresh rate of the display, let alone suggest a means of eliminating that induced effect.
While Armengol-Urpi 2022 (“Brainwave-Augmented Eye Tracker…) discusses the creation of an induced beating effect due to the refresh rate of the display in combination with a rendered visual element and discusses some means of eliminating or preventing this effect (Page 271), and Armengol-Urpi 2018 (“Sublime…”) provides similar discussion of an induced beating effect related to the refresh rate of the display and methods of reducing its perceptibility (Page 3, Section III Materials and Methods, C. Beating Effect) both references fail to qualify as prior art due to the date of publication and the disclosure being obtained from the inventors.
As the independent claims 1, 10, and 19 are allowable, the dependent claims 2-9, 11-18, and 20 are additionally allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791